477 F.2d 138
Edward W. HAVENS, Plaintiff-Appellant,v.Caspar W. WEINBERGER, Secretary of Health, Education &Welfare, Defendant-Appellee.
No. 72-3712 Summary Calendar.*
United States Court of Appeals,Fifth Circuit.
April 19, 1973.

Emmett L. Goodman, Jr., Macon, Ga., for plaintiff-appellant.
William J. Schloth, U. S. Atty., Ronald T. Knight, Asst. U. S. Atty., Macon, Ga., for defendant-appellee.
Before WISDOM, AINSWORTH and CLARK, Circuit Judges.
PER CURIAM:


1
There was substantial evidence from which the Secretary could conclude that Havens' epileptic seizures could be controlled by medication and abstinence from alcohol.  There is no merit in the appellant's contention that his chronic alcoholism or the symptoms resulting from his excessive use of alcohol compelled a different result in the evaluation of his claim of disability.  Osborne v. Cohen, 409 F.2d 37 (6th Cir. 1969); Roberts v. Gardner, 396 F.2d 501 (4th Cir. 1968); Hirst v. Gardner, 365 F.2d 125 (7th Cir. 1966); Brasher v. Celebrezze, 340 F.2d 413 (8th Cir. 1965).  The judgment of the district court is


2
Affirmed.



*
 Rule 18, 5th Cir.; see Isbell Enterprises, Inc. v. Citizens Casualty Co. of N.Y., 431 F.2d 409, Part I (5th Cir. 1970)